Citation Nr: 0619368	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  01-04 434A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability of the back as a 
result of treatment by the Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The veteran served on active duty from April 15, 1974, to May 
17, 1974.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a March 2000 
rating decision by the Department of Veterans Affairs 
(hereinafter VA) Regional Office in North Little Rock, 
Arkansas (hereinafter RO).  The case was remanded by the 
Board for additional development in November 2005. 


REMAND

Following the completion of the development requested by the 
Board in the November 2005 remand, the veteran submitted a 
statement in April 2006 requesting that VA obtain additional 
VA and private clinical records.  In order to fulfill the 
duty to assist the veteran, the RO must conduct the necessary 
development to obtain these records.  38 U.S.C.A. § 5103A.  
Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC for the 
following development.  VA will notify the veteran if further 
action is required on his part. 

1.  Obtain any pertinent records from 
the Little Rock VA medical facility, 
not already of record, to include 
reports from back surgery scheduled for 
May 1, 2006.  Also, after obtaining any 
necessary authorization, request the 
treatment records from the private 
physicians at the addresses listed on 
the veteran's correspondence of April 
3, 2006. 

2.  Following the completion of the 
development requested above, the claim 
should be readjudicated by the RO.  If 
this does not result in a complete 
grant of all benefits sought by the 
veteran, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.
 
Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.   

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


